UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4509
MARK WAYNE FARRINGTON,
            Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-436)

                  Submitted: December 16, 2002

                      Decided: March 28, 2003

        Before MOTZ and GREGORY, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Robert A.
J. Lang, Assistant United States Attorney, Winston-Salem, North Car-
olina, for Appellee.
2                    UNITED STATES v. FARRINGTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Mark Wayne Farrington appeals his conviction and sentence for
possession of a firearm after felony conviction under 18 U.S.C.
§§ 922(g)(1), 924(a)(2) (2000). Farrington was convicted following a
jury trial and was sentenced to forty-one months of imprisonment to
be followed by a three-year term of supervised release. On appeal,
Farrington contends that the district court abused its discretion in
denying his motion for a mistrial and upwardly departing from crimi-
nal history category IV to V under U.S. Sentencing Guidelines Man-
ual § 4A1.3, p.s. (2000). Finding no error, we affirm.

   Farrington argues that the district court should have granted his
motion for a mistrial based upon the cumulative effect of three preju-
dicial errors that occurred during the trial. We review a district court’s
denial of a motion for a mistrial for an abuse of discretion. United
States v. West, 877 F.2d 281, 287-88 (4th Cir. 1989). A defendant
must show prejudice for the district court’s ruling to constitute an
abuse of discretion. Id. at 288.

   First, Farrington argues that he was prejudiced when the Govern-
ment’s case agent reacted facially to what he perceived as incorrect
testimony by Farrington. Because Farrington did not object at trial,
this claim is reviewed for plain error. Under the plain error standard,
Farrington must show: (1) there was error; (2) the error was plain; and
(3) the error affected substantial rights. United States v. Olano, 507
U.S. 725, 732 (1993). Even when these conditions are satisfied, we
may exercise our discretion to notice the error only if the error "seri-
ously affect[s] the fairness, integrity or public reputation of judicial
proceedings." Id. (internal quotation marks omitted). We have
reviewed the record and conclude that even if there was plain error
here it would not "seriously affect the fairness, integrity or public rep-
utation of judicial proceedings." Id. Accordingly, we decline to notice
any error.
                    UNITED STATES v. FARRINGTON                      3
   Farrington also claims that he was prejudiced by Officer Simmons’
testimony regarding Simmons’ actions when he first saw Farrington.
On direct examination, the Government asked Officer Simmons,
"Now, what did you do after you drove past him?" Officer Simmons
responded, "I went up to the end of the road and turned around to
come back. I was attempting to call for some back-up, just for my
safety." Farrington argues that Officer Simmons’ testimony preju-
diced him because the jury was left with the impression that he was
dangerous. We find that any prejudice with regard to Officer Sim-
mons’ testimony was cured. The district court instructed the Govern-
ment to rephrase the question to make clear that Officer Simmons
called over the radio in accordance with standard procedures when an
officer makes a vehicle stop, and the Government complied.

   Farrington further contends that he was prejudiced when the Gov-
ernment, on cross-examination, inquired whether Farrington had ever
been convicted of trafficking in cocaine. We conclude that any preju-
dice was cured by the district court’s cautionary instructions to the
jury. See West, 877 F.2d at 288. The district court did not admit evi-
dence of Farrington’s drug trafficking conviction and instructed the
jury to disregard the question immediately after it was asked. Further-
more, the district court denied Farrington’s motion for a mistrial only
after polling the jury regarding its ability to disregard the question.

   We further reject Farrington’s cumulative error argument. Cumula-
tive error analysis applies when there are two or more actual errors.
It does not apply to the cumulative effect of non-errors. Moore v.
Reynolds, 153 F.3d 1086, 1113 (10th Cir. 1998). Because the district
court did not err, cumulative error review does not apply.

   Farrington also challenges his sentence, claiming that the district
court abused its discretion in upwardly departing from criminal his-
tory category IV to V pursuant to USSG § 4A1.3, p.s. We review a
district court’s decision to depart from the guideline range for an
abuse of discretion. See Koon v. United States, 518 U.S. 81, 100
(1996). A sentencing court is encouraged to depart upward when a
defendant’s criminal history category does not adequately reflect the
seriousness of his past criminal conduct or the likelihood that he will
commit further crimes. See USSG § 4A1.3, p.s. In determining
whether a defendant’s criminal history is underrepresented, a court
4                    UNITED STATES v. FARRINGTON
may consider an outdated conviction that was not taken into account
in calculating the criminal history score, but only if the outdated con-
viction involves similar, or serious dissimilar, criminal conduct. See
USSG § 4A1.2, comment. (n. 8).

   Farrington relies on United States v. Rusher, 966 F.2d 868 (4th Cir.
1992), to argue that a departure was not appropriate in this case
because his outdated convictions did not "‘evince some significantly
unusual penchant for serious criminality’" sufficient to remove him
from the heartland of other offenders. Rusher, 966 F.2d at 882 (quot-
ing United States v. Aymelek, 926 F.2d 64, 73 (1st Cir. 1991)). Far-
rington notes that he was a youth when he committed many of his
crimes. He also points to the fact that he was only twenty-five years
old when he committed the last offense not counted in the criminal
history, and that he had no arrests after being released from prison in
1996 until his arrest and conviction for shoplifting in 2000. Farrington
further argues that possession of a firearm after felony conviction is
a status crime and is not the type of behavior that is beyond the heart-
land of the guidelines because he did not use the firearm in further-
ance of any criminal activities.

   We have reviewed the record and conclude that the district court’s
decision to upwardly depart was not an abuse of discretion. After con-
sidering Farrington’s prior outdated convictions, including some for
serious crimes, the district court found that recidivism was present
and that there was a likelihood of continued recidivism. Furthermore,
one prior conviction for common law robbery involved the use of a
firearm. Thus, Farrington’s outdated convictions included sufficiently
serious offenses the district court properly considered in concluding
that Farrington’s criminal history was underrepresented in the crimi-
nal history calculation.

   Accordingly, we affirm Farrington’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED